DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 10/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “….the electrical current flowing through the at least one wire…” (line 12-13) is indefinite and lacks antecedent. Claim cites “at least one window configured to be adjustably transparent upon receipt of electrical current” (line 2-3), but nowhere cites “an electrical current (or electrical currents) flowing through the at least one wire”. 

Further, as the “at least one wire disposed around the entire circumference of the at least one window” (line 4), “ the at least one wire operably connected to the at least one window” (line 5), and “the at least one wire connected to a controller” (line 8); the electrical current flowing through the at least one wire may be varying at different sections of the at least one wire. It is unclear how to determine claimed electrical current, that is, at which sections of the at least one wire, taking “the electrical current flowing through the at least one wire associated with the front windshield”.  

Claims 1-9, 13-15 and 17-20 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 16, the term of “maintaining the electric current associated with the front windshield…” (line 12-13) is indefinite and lacks antecedent. Claim cites “receiving an electric current from a power source” (line 7) and “changing the transparency of the window based on the amount of electric current”, but nowhere cites “an electric current associated with the front windshield”. 
 
Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (WO 2017047958, US equivalent US 20180259804) in a view of Agrawal et al (US 6317248) (hereinafter Agrawal ‘248).
  
Regarding Claim 1, Bae teaches a window transparency control system (abstract; fig. 11A-C, fig. 12A-B and fig. 13A-C), comprising: 

at least one window configured to be adjustably transparent upon receipt of electrical current (fig. 1, 12, 13, 20, 30; fig.11A-C, 100; ¶[0005], line 1-6, to providing to a smart window system capable of controlling a state of a display element (e.g., at least one of transparency, color, pattern, gradation degree, and displayed information) through various kinds of input devices and a control method thereof; ¶[0011], line 1-5, The display element may include: a transparency adjustment layer switched to a transparent mode or an opaque mode depending on whether power is applied);

at least one wire disposed around the circumference of the at least one window; the at least one wire operably connected to the at least one window (fig. 2, 121-1, 121-2, 121-3 on the edges; ¶[0087], line 1-10, electrodes 121-1 and 121-2a may be disposed as straight lines; the two electrodes may intersect perpendicularly to each other; The second-double-prime and third electrodes 121-2b and 121-3 may be disposed as straight lines; the two electrodes may intersect perpendicularly to each other),

wherein the at least one window is disposed within a vehicle and includes a front windshield (fig. 1, 12; ¶[0201], line 1-12, A transparency setting bar may be displayed in the transparency setting area A4. The transparency of the vehicle windows 12, 13, 20, and 30 may increase when the transparency setting bar…),

the at least one wire connected to a controller (fig. 11A-C, 210-first controller, 180-second controller); 

the controller operably connected to an input console and a vehicle engine (fig. 13A-C, 180- second controller, 240- vehicle operating unit, --which controls vehicle engine); 

wherein the controller is configured to detect an operation state of the vehicle engine (fig. 44, 315--control, 330 (is vehicle being driven? Yes/No)-- detecting vehicle engine);

the controller electrically connected to a power source (¶[0021], line 1-18, a control method of a smart window system including an input device configured to receive a control command for a display element; and a smart window device including a display element including a transparency adjustment layer switched to a transparent mode or an opaque mode depending on whether power is applied; and adjusting power applied to at least one of the transparency adjustment layer; the control command to control at least one of transparency, color, pattern, and gradation of the display element); 

wherein the controller is configured to prevent the electrical current flowing through the at least one wire associated with the front windshield from falling below a threshold current when the operation state of the vehicle is active, such that the front windshield remains at least partially transparent during operation of the vehicle (¶[0005], line 1-6, to providing to a smart window system capable of controlling a state of a display element (e.g., at least one of transparency, color, pattern, gradation degree, and displayed information) through various kinds of input devices and a control method; fig. 23, S10--WINDOW TRANSPARENCY SETTING; ¶[0218], line 1-8, an AVN screen S10 for generally controlling the vehicle windows 12, 13, 20, and 30;  may include a window transparency setting button; to control a state of each of the vehicle windows 12, 13, 20, and 30; --- window transparency (controlling current) can be set at a value (a threshold current); it is common sense that the set transparency of window 12 for operation of the vehicle should be at least partially transparent).

But Bae does not specifically disclose that wherein at least one wire disposed around the entire circumference of the at least one window.

However, Agrawal ‘248 teaches a window device (abstract; col. 14, line 11-19), wherein at least one wire disposed around the entire circumference of the at least one window (fig. 11A-B, 1103, 1105; fig. 26A-B, 2602).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bae by the a window device of Agrawal ‘248 for the purpose of providing of window device that lower the overall effective resistance of electrical devices, thereby enabling large devices to maintain desirable electrical properties (col. 10, line 65 -- col. 11, line 5).

Regarding Claim 2, Bae - Agrawal ‘248 combination teaches the window transparency control system of claim 1, wherein the at least one wire is transparent (¶[0086], line 1-12, The first, second-prime, second-double-prime, and third electrodes 121-1, 121-2a, 121-2b, and 121-3 may use a transparent electrode in order to increase transmittance of the display element 110, as disclosed in Bae).

Regarding Claim 3, Bae - Agrawal ‘248 combination teaches the window transparency control system of claim 1, wherein the at least one wire is low profile (fig. 2, 121-1, 121-2, 121-3 on the edges and transparent electrodes see above, as disclosed in Bae), and rests flat against the circumference of the at least one window (fig. 16A-B, 1602, 1603, as disclosed in Agrawal ‘248).

Regarding Claim 4, Bae - Agrawal ‘248 combination teaches the window transparency control system of claim 1,
 
wherein the controller is operably connected to one or more processors (fig. 11A-C, 182, 212, as disclosed in Bae), 

the one or more processors operably connected to a non-transitory computer readable medium (fig. 11A-C, 214, 216, 184, 186, as disclosed in Bae)

a logic stored in the non-transitory computer readable medium that when executed by the one or more processors causes the power source to adjustably pass current to the at least one wire via the controller (fig. 11A-C, 208, 170; ¶[0139], line 1-4, The first memory 208 may store various types of data, programs, or applications for driving and controlling the mobile device 200 under control of the first controller 210; ¶[0158], line 1-12, A second memory 170 may store a control program, an application, or the like for processing a control command of the user entered from the second input unit 222, as disclosed in Bae).

Regarding Claim 5, Bae - Agrawal ‘248 combination teaches the window transparency control system of claim 4, wherein the one or more processors and the input console are operably connected to a wireless transceiver (fig. 11A-C, 100-smart widow device; 200-mobile device; 206, 165—first and second communicators, as disclosed in Bae).

Regarding Claim 6, Bae - Agrawal ‘248 combination teaches the window transparency control system of claim 5, wherein the wireless transceiver is wirelessly connected to a remote control (fig. 11A-C, 100-smart widow device; 200-mobile device; 206, 165—first and second communicators; 210-controller in mobile device 200; ¶[0144], line 1-8, The first communicator 206 may include at least one of a wired Ethernet unit, a wireless local area network (WLAN) unit, and a short-range communicator, and the short-range communicator may include a Bluetooth unit, a Bluetooth Low Energy (BLE) unit, an Infrared Data Association (IrDA) unit, a wireless fidelity (Wi-Fi) unit, an Ultra-Wide Band (UWB) unit, a Near Field Communication (NFC) unit, and the like, as disclosed in Bae).

Regarding Claim 8, Bae - Agrawal ‘248 combination teaches the window transparency control system of claim 6, wherein the remote control is a cell phone (fig. 15 –fig. 22; ¶[0125], line 1-8, The display element 110 may have a state controlled on the basis of a control command entered from a mobile device such as a smart phone, as disclosed in Bae).

Regarding Claim 9, Bae - Agrawal ‘248 combination teaches the window transparency control system of claim 1, wherein the controller controls an amount of transparency of each window independently via the selective passing of current to each selected window (fig. 1, 12, 13, 20, 30; fig. 15 –fig. 22; fig. 11A-C, 111-116; ¶[0021], line 1-18, a control method of a smart window system including an input device configured to receive a control command for a display element; and a smart window device including a display element including a transparency adjustment layer switched to a transparent mode or an opaque mode depending on whether power is applied; and adjusting power applied to at least one of the transparency adjustment layer; the control command to control at least one of transparency, color, pattern, and gradation of the display element, as disclosed in Bae).

Regarding Claim 15, Bae - Agrawal ‘248 combination teaches the window transparency control system of claim 1, wherein the power source is a car's electrical system (fig. 1, 12, 13, 20, 30 –windows of vehicle; fig. 11A-C, 111-116—smart window device comprising the vehicle windows; --the windows powered by a power inside the vehicle, as disclosed in Bae).

Regarding Claim 16, Bae teaches a method of adjusting the transparency of a window (abstract; fig. 11A-C), the method comprising: 

coupling at least one wire to a window (fig. 2, 121-1, 121-2, 121-3 on the edges; ¶[0087], line 1-10, electrodes 121-1 and 121-2a may be disposed as straight lines; the two electrodes may intersect perpendicularly to each other; The second-double-prime and third electrodes 121-2b and 121-3 may be disposed as straight lines; the two electrodes may intersect perpendicularly to each other); wherein, 

the at least one window is configured to be adjustably transparent (fig. 1, 12, 13, 20, 30; 11A-C, 100; ¶[0005], line 1-6, to providing to a smart window system capable of controlling a state of a display element (e.g., at least one of transparency, color, pattern, gradation degree, and displayed information) through various kinds of input devices and a control method thereof; ¶[0011], line 1-5, The display element may include: a transparency adjustment layer switched to a transparent mode or an opaque mode depending on whether power is applied); 

wherein the at least one window is disposed within a vehicle and includes a front windshield (fig. 1, 12; ¶[0201], line 1-12, A transparency setting bar may be displayed in the transparency setting area A4. The transparency of the vehicle windows 12, 13, 20, and 30 may increase when the transparency setting bar…),

receiving an electric current from a power source; changing the transparency of the window based on the amount of electric current (¶[0021], line 1-18, a control method of a smart window system including an input device configured to receive a control command for a display element; and a smart window device including a display element including a transparency adjustment layer switched to a transparent mode or an opaque mode depending on whether power is applied; and adjusting power applied to at least one of the transparency adjustment layer; the control command to control at least one of transparency, color, pattern, and gradation of the display element); 

maintaining the electric current associated with the front windshield above a threshold level while the vehicle is active, such that the front windshield remains partially transparent during operation of the vehicle (¶[0005], line 1-6, to providing to a smart window system capable of controlling a state of a display element (e.g., at least one of transparency, color, pattern, gradation degree, and displayed information) through various kinds of input devices and a control method; fig. 23, S10--WINDOW TRANSPARENCY SETTING; ¶[0218], line 1-8, an AVN screen S10 for generally controlling the vehicle windows 12, 13, 20, and 30;  may include a window transparency setting button; to control a state of each of the vehicle windows 12, 13, 20, and 30; --- window transparency (controlling current) can be set at a value (a threshold current); it is common sense that the set transparency of window 12 for operation of the vehicle should be at least partially transparent).

But Bae does not specifically disclose that wherein coupling at least one wire about an entire circumference of at least one window.

However, Agrawal ‘248 teaches a window device (abstract; col. 14, line 11-19), wherein coupling at least one wire about an entire circumference of at least one window (fig. 11A-B, 1103, 1105; fig. 26A-B, 2602).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bae by the a window device of Agrawal ‘248 for the purpose of providing of window device that lower the overall effective resistance of electrical devices, thereby enabling large devices to maintain desirable electrical properties (col. 10, line 65 -- col. 11, line 5).

Regarding Claim 17, Bae - Agrawal ‘248 combination teaches the window transparency control system of claim 1, wherein the at least one window is completely opaque when no electrical current passes therethrough (fig. 18(b), S4, WHEN IGNITION IS TURNED OFF, WINDOWS BECOME OPAQUE…, as disclosed in Bae).

Regarding Claim 18, Bae - Agrawal ‘248 combination teaches the window transparency control system of claim 1, further comprising a channel disposed about the circumference the at least one window, wherein the at least one wire is received within the channel such that a top of the at least one wire rests flush with a remainder of the circumference of the windows (fig. 16A-B, 1602, 1603, as disclosed in Agrawal ‘248).

Regarding Claim 19, Bae - Agrawal ‘248 combination teaches the window transparency control system of claim 1, wherein the input console comprises a plurality of buttons disposed on a dashboard of the vehicle, wherein each button of the plurality of buttons corresponds to each window, whereupon actuation of each button, a level of transparency of the associated window can be selectively adjusted (fig. 23, S10--WINDOW TRANSPARENCY SETTING; ¶[0218], line 1-8, an AVN screen S10 for generally controlling the vehicle windows 12, 13, 20, and 30;  may include a window transparency setting button, a color setting button, a pattern setting button, and a mode setting button; to control a state of each of the vehicle windows 12, 13, 20, and 30, as disclosed in Bae).

Regarding Claim 20, Bae - Agrawal ‘248 combination teaches the window transparency control system of claim 1, wherein a level of transparency of the at least one window is selectively adjustable between completely opaque and completely transparent (fig. 18(b), S4, WHEN IGNITION IS TURNED OFF, WINDOWS BECOME OPAQUE AND CAR OWNER IS APPROACHED, WINDOWS BECOME TRANSPARENT, ¶[0011], line 1-5,  a transparency adjustment layer switched to a transparent mode or an opaque mode depending on whether power is applied; as disclosed in Bae).

Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (WO 2017047958) in the view of ) in a view of Agrawal et al (US 6317248) (hereinafter Agrawal ‘248), further in an view of Agrawal et al (US 6795226) (hereinafter Agrawal ‘226).

Regarding Claim 7, Bae - Agrawal ‘248 combination discloses as set forth above but does not specifically disclose that the window transparency control system of claim 6, wherein the remote control is a key fob.

However, Agrawal ‘226 teaches a transparent chromogenic assembly (abstract; fig. 2 and figs. 9-13), wherein the remote control is a key fob ( col. 15, line 25-43, The control system could link the power supply of various windows via wireless means to the central control system. In the parked state the window tint may also be activated remotely by the user by using a different button on the key-fob, or it may be tied to the lock mechanism, so that when the user activates the locks, the windows tint to a darker shade blocking the view from the outside, and this is reversed when the key-fob is used to unlock the car).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bae - Agrawal ‘248 combination by the assembly of Agrawal ‘226 for the purpose of altering the transmission or tinting of the window glasses remotely (col. 1, line 10-19; and col. 15, line 25-43).

Regarding Claim 13, Bae - Agrawal ‘248 – Agrawal ‘226 combination teaches that the window transparency control system of claim 1, wherein the power source is a rechargeable battery (col. 15, line 25-43, To ensure that in the event of power failure a safety command (such as bleaching of all windows) can be issued,  one may back-up such control system and receivers with emergency battery packs, which may be a rechargeable type, as disclosed in Agrawal ‘226).

Regarding Claim 14, Bae - Agrawal ‘248 – Agrawal ‘226 combination teaches that the window transparency control system of claim 1, wherein the power source is a car battery (col. 1, line 59-61, Chromogenic glazing should maintain a desired state of color without consuming too much battery power when the vehicle is parked for a long period of time; col. 10, line 12-15, For cars and those applications which have large window areas and depend on battery power, as disclosed in Agrawal ‘226).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of references or portions of the references being used in the current new 103 rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872